a)

NO

Ww

bd

uw

oO)

~

©

©

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

JS -6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Gilbert Salinas, SACV 18-01353JVS(JDEx)
— ORDER OF DISMISSAL UPON
Plaintiff,
SETTLEMENT OF CASE
V.

South Coast Limited, LP, et al,
Defendant(s).

 

The Court having been advised by the counsel for the parties that the above-
entitled action has been settled,

IT IS ORDERED that this action be and is hereby dismissed in its entirety
without prejudice to the right, upon good cause being shown within 45 days, to reopen

the action if settlement is not consummated.

DATED: 10/22/2019

    

James V.S ina
United States District Judge

 
